United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
ZABLOCKI MEDICAL CENTER,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2313
Issued: June 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 17, 2009 appellant filed a timely appeal from an August 11, 2009
overpayment decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly found that appellant received an
overpayment of $571.71 for the period January 2 to July 4, 2009 because she received dual
benefits from the Office of Personnel Management (OPM) and under the Federal Employees’
Compensation Act; and (2) whether the Office properly denied waiver of recovery of the
overpayment.
On appeal, appellant contends that she did not receive the overpayment in question.
While she received compensation checks based on her loss of wage-earning capacity following
her retirement from the employing establishment on January 3, 2009, she did not receive her first
OPM retirement check until April 2009. Appellant disputed the amount of the overpayment,

noting that she cashed compensation checks from January 3 to April 2009 but returned two
checks in the amount of $87.00 each to the Office on August 6, 2009. On August 28, 2009 she
returned another compensation check to the Office.
FACTUAL HISTORY
The Office accepted that on December 24, 1996 appellant, then a 56-year-old nursing
assistant, sustained a left elbow fracture and dislocation as a result of slipping on ice on a
sidewalk. It authorized left elbow surgery, which was performed on January 23, 1997. By
decision dated January 31, 2001, the Office reduced appellant’s compensation benefits based on
its finding that her actual wages as a program support clerk effective March 28, 1999 fairly and
reasonably represented her wage-earning capacity. It determined that she was entitled to $69.00
every four weeks.
On April 9, 2009 appellant elected to receive retirement benefits under OPM effective
January 3, 2009. A January 2, 2009 Form SF-50 indicated that she had been approved for
retirement from the employing establishment effective that date. On January 3, 2009 OPM
advised the Office that appellant’s monthly retirement annuity of $1,474.00 commenced
effective January 3, 2009. However, appellant continued to receive monetary compensation of
$87.00 every four weeks through July 4, 2009 based on a wage-earning capacity determination.
The amount of the checks totaled $571.71.
On July 10, 2009 the Office notified appellant of its preliminary determination that she
received an overpayment of $571.71 from January 2 to July 4, 2009 because she received dual
benefits from both the Office and OPM. It determined that she was paid her $87.00 every four
weeks for a total overpayment of $571.71. The Office found that appellant was without fault in
the creation of the overpayment. It requested that she complete an enclosed overpayment
recovery questionnaire and submit supporting financial documents. The Office notified
appellant that, within 30 days of the date of the letter, she could request a telephone conference, a
final decision based on the written evidence or a prerecoupment hearing.
In an August 4, 2009 note, appellant stated that “enclosed with this note are two checks
of $87[.00] each which have not been cashed.” Images of the compensation checks indicated
that they were payable for the periods May 10 to June 6, 2009 and June 6 to July 3, 2009.
By decision dated August 11, 2009, the Office finalized its determination that appellant
received an overpayment of $571.71 for the period January 2 to July 4, 2009 and that she was
without fault in the creation of the overpayment. It advised her to forward a check for the entire
amount as repayment. In an accompanying August 11, 2009 letter, the Office advised appellant
that it did not receive the two $87.00 compensation checks she claimed to have enclosed with her
correspondence.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8102 of the Act1 provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.2
Section 8116 of the Act defines the limitations on the right to receive compensation
benefits. This section of the Act provides that, while an employee is receiving compensation, he
may not receive salary, pay or remuneration of any type from the United States, except for
services actually performed or for certain payments related to service in the Armed Forces,
including benefits administered by the Department of Veterans Affairs unless such benefits are
payable for the same injury or the same death being compensated for under the Act.3 The
implementing regulations provide that a beneficiary may not receive wage-loss compensation
concurrently with a federal retirement or survivor annuity.4 The beneficiary must elect the
benefit that he or she wishes to receive.5
ANALYSIS -- ISSUE 1
Appellant elected to receive OPM retirement benefits effective January 3, 2008 in lieu of
compensation under the Act for partial disability based on a loss of wage-earning capacity
determination. As she elected to receive OPM retirement benefits effective January 3, 2009, any
wage-loss compensation received after that date constitutes an overpayment of monetary
compensation.6 The record establishes that the Office continued to issue compensation checks to
appellant until July 4, 2009. The Board finds that she received an overpayment in compensation
from January 2 to July 4, 2009 due to the receipt of dual benefits from OPM and under the Act.
Appellant contended that an overpayment was not created as she did not receive any
retirement benefits until April 2009; however, OPM advised the Office that her benefits
commenced on January 3, 2009. The weight of the evidence of record establishes the fact of
overpayment based on the receipt of dual benefits.
With respect to the amount of the overpayment, the Office found that appellant received
compensation in the amount of $87.00 every four weeks from January 2 to July 4, 2009 or a total
of $571.71 in compensation. In response to the July 10, 2009 preliminary notice of
overpayment, appellant stated on August 4, 2009 that she was enclosing two checks in the
amount of $87.00 both of which had not been cashed. The checks cover the period May 10 to
1

5 U.S.C. §§ 8101-8193.

2

Id. at § 8102.

3

Id. at § 8116(a).

4

20 C.F.R. § 10.421(a).

5

Id.

6

Franklin L. Bryan, 56 ECAB 310 (2005).

3

June 6, 2009 and June 6 to July 3, 2009. The Office advised appellant on August 11, 2009 that it
did not receive any compensation checks.
In Jessie M. Banks,7 the Board set aside the Office’s determination of the amount of
overpayment. While the employee acknowledged receiving and cashing two of the four
compensation checks she received, it was not established that she had cashed checks covering
certain periods of the overpayment that she maintained were returned to the Office. The Board
noted that the record contained no evidence the employee cashed a check for a specific period of
compensation and that evidence from the Department of the Treasury did not identify the dates
covered by any cancelled checks. The case was remanded for further development on the
amount of the overpayment. In the present case, the Office’s final overpayment decision did not
address appellant’s August 4, 2009 correspondence. There was no factual finding made as to
whether certain checks were returned by appellant to be cancelled, as alleged.8 For this reason,
the case will be remanded to the Office for further development on the amount of the
overpayment. After such further development, it should issue an appropriate decision. Based on
this determination it is premature to address the issue of waiver.9
As to appellant’s contention on appeal that she returned a third compensation check to the
Office on August 28, 2009, the Board’s jurisdiction is limited to consideration of the evidence of
record at the time of the Office’s August 11, 2009 final decision.
CONCLUSION
The Board finds that appellant received an overpayment of compensation because she
received dual benefits from OPM and the Office. The Board finds, however, that the case is not
in posture for decision regarding the amount of the overpayment.

7

Docket No. 00-481 (issued March 16, 2001).

8

The record contains a photocopy of the checks issued for May 10 to June 6, 2009 and June 6 to July 3, 2009.
There is no evidence regarding cancellation or whether the checks were cashed.
9

Regarding repayment of the overpayment, the Board’s jurisdiction is limited to reviewing those cases where the
Office seeks recovery from continuing compensation benefits under the Act. Ronald E. Ogden, 56 ECAB
278 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the August 11, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed, in part, as to the fact of overpayment. The
decision is set aside, in part and the case remanded for further proceedings consistent with this
decision on the amount of overpayment.
Issued: June 22, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

